DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/21/2019 has been considered by the examiner.

Claim Objections
Claims 2 and 7-11 are objected to because of the following informalities:  
Claim 2, the term “a parameter” should read “a control parameter” according to specification. Appropriate correction is required.
Claims 7-11, the recitation “input from an outside” should read “input from an outside source” or “input from outside”.
Clam 9, the recitation “an image capture instruction of a camera including the lens input from an outside” is not clear whether input from outside is “an image capture instruction” or “a lens module/unit from outside”. 
“an external signal input” should read “the external signal input” for antecedent issue.
Please consider revising and simplifying claim language. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US PUB 2014/0110563; herein after “Yun”) in view of Ito et al. (US PUB 2017/0219913; herein after “Ito”).	
Yun and Ito disclose driving a lens to a target by detecting a position of the lens based on sensing results. Therefore, they are analogous art.
Various embodiments of Yun in the present disclosure relate to a position detecting apparatus and a method for controlling the same, and more particularly to a position detecting apparatus which can reduce power consumption through control of optical sensors for position detection and a method for controlling the same, see para. [0003].
	Regarding claim 1, Yun teaches a lens drive device (i.e., a position detecting apparatus 100 may be used to detect the moving direction and moving position of a lens, as shown in FIG. 1, para. [0027]-[0028]) comprising: a position detecting unit (sensors 140a and 140b) that outputs a detection signal indicating a detected position of a lens and includes a plurality of operation modes allowing operation with different power consumptions (i.e., the controller 160 may detect the position of the moving body 130 (a lens mounted thereon) by analyzing the result of the sensing…the controller 160 may determine a time period in which the first sensor 140a and the second sensor 140b is turned on (operation mode) based on an intersection point of signal waveforms (a detection signal) sensed by the first and second sensors 140a and 140b (position detection)…according to the result of the sensing, the controller 160 may alternately turn the first and second sensors 140a and 140b on or off (different power consumptions such as 0V or 5V)… the position of the detected moving body 130 becomes the position of the lens, para. [0034], FIG. 1, also see Abstract, para. [0028]-[0029] and [0040]); a selecting unit (e.g., controller 160) that select an operation mode in which the position detecting unit operates from the plurality of operation modes (i.e., according to the result of the sensing, the controller 160 may alternately turn the first and second sensors 140a and 140b on or off (operation modes), para. [0034]); a position signal generation unit (e.g., controller 130) that generates, based on the detection signal, a lens position signal according to the selected operation mode (i.e., the controller 160 may determine a time period in which the first sensor 140a and the second sensor 140b is turned on (operation mode) based on an intersection point of signal waveforms (a detection signal becomes a lens position signal) sensed by the first and second sensors 140a and 140b (position detection)… the position of the detected moving body 130 becomes the position of the lens, para. [0034]); a calculation unit that calculates a drive amount of the lens based on a target position signal indicating a target position of the lens and the lens position signal (i.e., the controller 160 may detect the position of the moving body 130  (drive amount of the lens) by analyzing the result of the sensing (calculation)… and the controller 160 may determine an intersection point of signal waveforms (lens position signal) sensed by the first and second sensors 140a and 140b, para. [0034], also see para. [0009]-[0013] and [0066]); and a drive unit (a driver 120) that drives the lens based on the drive amount (i.e., a driver (120) that moves the moving body (including lens) in a first direction or a second direction (target position) according to the input command, para. [0009], also see para. [0030], FIG. 1).

	However, in a related field of endeavor Ito teaches The servo processing unit 335 controls driving of the motor 301 using a proportional integral difference (PID) servo based on the speed deviation supplied from the difference computation unit 334. In other words, the servo processing unit 335 decides a control value for changing the rotation speed of the motor 301 based on the speed deviation from the difference computation unit 334 and supplies the control value to the driver 336 (para. [0172], FIGS. 1 & 8), driving of the motor 301 is controlled by the speed servo to drive the object-side focus lens 26 (para. [0175]).
	Ito further teaches the difference computation unit 331 computes the difference between a target position that is a position of a movement destination supplied from the lens control unit 22 that the object-side focus lens 26 aims for and an actual position of the object-side focus lens 26 supplied from the position detection sensor 47 at a current time, and supplies the difference to the conversion unit 332 as an amount of error. This amount of error indicates an amount of movement from the current actual position of the object-side focus lens 26 to the target position, i.e., an amount of movement by which the object-side focus lens 26 should move to arrive at the target position (para. [0167]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that a servo processing unit (calculation unit) controls driving of the motor in turn the object-side focus lens to a target position using a proportional integral difference (PID) servo 

Regarding claim 2, Yun fails to teach the selecting unit changes a parameter used by the calculation unit for calculating the drive amount according to the operation mode.
	However, in a related field of endeavor Ito teaches the servo processing unit 335 controls driving of the motor 301 using a proportional integral difference (PID) servo based on the speed deviation supplied from the difference computation unit 334. In other words, the servo processing unit 335 decides a control value for changing the rotation speed of the motor 301 based on the speed deviation from the difference computation unit 334 and supplies the control value to the driver 336 (para. [0172], FIGS. 1 & 8), driving of the motor 301 is controlled by the speed servo to drive the object-side focus lens 26 (para. [0175]).
	Ito further teaches a plurality of AF modes in which control methods, AF parameters to be used in the control, conversion tables to be used by the conversion unit 332, and the like differ are decided (para. [0196]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that a changes a control parameter in a servo processing unit controls driving of the motor using a proportional integral difference (PID) servo as taught by Ito, for the purpose of 

Regarding claim 3, Yun as set forth in claim 1 further teaches a storage device that stores the detection signal (a permanent storage such as a disk drive may be stored as program instructions (signal), para. [0066]), wherein the position signal generation unit generates the lens position signal based on either one of a detection signal output from the position detecting unit and a detection signal stored in the storage device depending on the operation mode (i.e., the controller 160 may determine a time period in which the first sensor 140a and the second sensor 140b is turned on (operation mode) based on an intersection point of signal waveforms (a detection signal) sensed by the first and second sensors 140a and 140b, para. [0034], and signal processing and/or control, data processing and the like, para. [0068]).

Regarding claim 4, Yun fails to teach the calculation unit performs a PID control based on the lens position signal and the target position signal; and the selecting unit changes a control parameter of the PID control of the calculation unit according to the operation mode.
However, in a related field of endeavor Ito teaches the servo processing unit 335 controls driving of the motor 301 using a proportional integral difference (PID) servo based on the speed deviation supplied from the difference computation unit 334. In other words, the servo processing unit 335 decides a control value for changing the rotation speed of the motor 301 based on the speed deviation from the difference (para. [0172], FIGS. 1 & 8), driving of the motor 301 is controlled by the speed servo to drive the object-side focus lens 26 (para. [0175]).
	Ito further teaches a plurality of AF modes in which control methods, AF parameters to be used in the control, conversion tables to be used by the conversion unit 332, and the like differ are decided (para. [0196]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that a changes a control parameter in a servo processing unit controls driving of the motor using a proportional integral difference (PID) servo as taught by Ito, for the purpose of having an actual position of the object-side focus lens that can be detected with sufficient accuracy.

Regarding claim 5, Yun fails to teach the position detecting unit detects a position of the lens in different operating cycles respectively in the plurality of operation modes.
However, in a related field of endeavor Ito teaches the focus control unit 91 supplies a command requesting periodic transmission of positions of focus lenses to the lens control unit 22 via a terminal BPx and a terminal LPx. Here, a transmission cycle of a position of the focus lenses can be set to, for example, a cycle of a synchronization signal such as a vertical synchronization signal, or a cycle obtained by multiplying the cycle of the synchronization signal that is periodically communicated between the body control unit 72 and the lens control unit 22 (para. [0212], FIG. 11).


Regarding claim 6, Yun fails to teach the plurality of operation modes includes a continuous detection mode in which a position of the lens is detected in a first operating cycle: and a power saving mode in which the position of the lens is detected in a second operating cycle longer than the first operating cycle and the position of the lens is not detected at a period among a plurality of position detection operations of detecting the position of the lens by switching an operation of the position detecting unit to a power saving operation.
However, in a related field of endeavor Ito teaches the focus control unit 91 supplies a command requesting periodic transmission of positions of focus lenses to the lens control unit 22 via a terminal BPx and a terminal LPx. Here, a transmission cycle of a position of the focus lenses can be set to, for example, a cycle of a synchronization signal such as a vertical synchronization signal, or a cycle obtained by multiplying the cycle of the synchronization signal that is periodically communicated between the body control unit 72 and the lens control unit 22 (para. [0212], FIG. 11).
Ito further teaches In the interchangeable lens 10, detection of a position of the object-side focus lens 26 by the position detection sensor 47 is continuously performed (para. [0240]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that detection of a position of a focus lens by the position detection sensor is continuously performed or a cycle of a synchronization signal such as a vertical synchronization signal using a proportional integral difference (PID) servo (lens is not detected continuously), as taught by Ito, for the purpose of having an actual position of the object-side focus lens that can be detected with sufficient accuracy with a power saving operation.

Regarding claim 7, Yun as set forth in claim 1 further teaches the selecting unit selects an operation mode in which the position detecting unit operates from the plurality of operation modes (on or off) based on a change in an external signal input from an outside (i.e., an input unit 110 receives an input of a user command (e.g., external signal input from outside) for moving the moving body 130, para. [0029], FIG. 1).

Regarding claim 8, Yun as set forth in claim 7 further teaches the selecting unit selects an operation mode in which the position detecting unit operates from the plurality of operation modes based on a change amount in the target position signal input from an outside (i.e., an input unit 110 receives an input of a user command (from outside) for moving the moving body 130, The user command may be a command for directly moving the moving body 130 in a first direction or a second direction (e.g., a change amount in the target position signal input from outside) para. [0029], FIG. 1).

Regarding claim 9, Yun as set forth in claim 7 further teaches the selecting unit selects an operation mode in which the position detecting unit operates from the plurality of operation modes based on an image capture instruction of a camera including the lens input from an outside (i.e., if the user inputs an auto focusing (AF) command (from outside), the position detecting apparatus 100 may move the moving body 130 so that an image that is captured by the lens has the maximum resolution (e.g., an image capture instruction of a camera from outside) para. [0029], FIG. 1, )

Regarding claim 10, Yun in view of Ito as set forth in claim 1 further teaches the selecting unit changes a parameter used by the calculation unit for calculating the drive amount based on a change in an external signal input form an outside (i.e., the controller 160 may detect the position of the moving body 130  (drive amount of the lens) by analyzing the result of the sensing (calculation), para. [0034], and an input unit 110 receives an input of a user command (e.g., external signal input from outside) for moving the moving body 130, para. [0029], FIG. 1; and a position detecting apparatus 100 may be used to detect the moving direction and moving position of a lens in a camera, see para. [0028]).

Regarding claim 11, Yun teaches a change in an external signal input from an outside (i.e., an input unit 110 receives an input of a user command (e.g., external signal input from outside) for moving the moving body 130, para. [0029], FIG. 1).
Yun fails to teach the calculation unit performs a PID control based on the lens position signal and the target position signal; and the selecting unit changes a control parameter of the PID control of the calculation unit.
However, in a related field of endeavor Ito teaches the servo processing unit 335 controls driving of the motor 301 using a proportional integral difference (PID) servo based on the speed deviation supplied from the difference computation unit 334. In other words, the servo processing unit 335 decides a control value for changing the rotation speed of the motor 301 based on the speed deviation from the difference computation unit 334 and supplies the control value to the driver 336 (para. [0172], FIGS. 1 & 8), driving of the motor 301 is controlled by the speed servo to drive the object-side focus lens 26 (para. [0175]). Ito further teaches a plurality of AF modes in which control methods, AF parameters to be used in the control, conversion tables to be used by the conversion unit 332, and the like differ are decided (para. [0196]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that a changes a control parameter in a servo processing unit controls driving of the motor using a proportional integral difference (PID) servo as taught by Ito, for the purpose of having an actual position of the object-side focus lens that can be detected with sufficient accuracy.

Regarding claim 12, Yun as set forth in claim 1 further teaches the position signal generation unit generates the lens position signal based on the detection signal newly detected by the position detecting unit at each of timings at which the drive amount is calculated in a first operation mode, and generates the lens position signal based on the detection signal that is used in a past for generating the lens position signal and stored in a storage unit at at least a part of the timings at which the drive amount is calculated in a second operation mode (i.e., according to the result of the sensing, the controller 160 may alternately turn the first and second sensors 140a and 140b on (a first operation mode) or off (a second operation mode). For example, the controller 130 may determine a time period (timing) in which the first sensor 140a is turned on and a time period (timing) in which the second sensor 140b is turned on based on an intersection point of signal waveforms sensed by the first and second sensors 140a and 140b, para. [0034]).

Regarding claim 13, Yun teaches the position detecting unit includes: a sensor (140) that detects a position of the lens; a sensor drive unit (160)that drives the sensor (i.e., the controller 160 controls the first and second sensors 140a and 140b to turn on and off, para. [0034]); and wherein the selecting units to intermittently operate when selecting an operation mode in which the position detecting unit operates with a relatively low power consumption (i.e., the power consumption of the position detecting apparatus (100) can be reduced through reduction of the power consumption of the optical sensors (and other units like A/D converter and an amplification unit), para. [0019]; an intersection point of signal waveforms sensed by the first and second sensors 140a and 140b, para. [0034]).
Yun fails explicit teachings of a signal amplification unit that amplifies a signal from the sensor; and an A/D converter that converts an analog signal into a digital signal.
However, in a related field of endeavor Ito teaches the servo processing unit 335 controls driving of the motor 301 using a proportional integral difference (PID) servo based on the speed deviation supplied from the difference computation unit 334. In other words, the servo processing unit 335 decides a control value for changing the rotation speed of the motor 301 based on the speed deviation from the difference computation unit 334 and supplies the control value to the driver 336. Note that the control value is set to be, for example, a digital voltage signal or the like (para. [0172]).
Ito further teaches the driver 336 converts the control value supplied from the servo processing unit 335 into a control signal, for example, an analog voltage signal or the like, and supplies the signal to the motor 301 to drive the motor 301 (para. [0173]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that a control value for changing the rotation speed of the motor is set to be, for example, a digital voltage signal or the like (signal amplification), and the driver converts (A/D) the control value supplied from the servo processing unit into a control signal, for example, an analog voltage signal or the like as taught by Ito, for the purpose of having an actual position of the object-side focus lens that can be detected with sufficient accuracy.

Regarding claim 14, Yun teaches a lens drive method (para. [0003]) comprising: position detecting of outputting a detection signal indicating a position of a lens detected by position detecting means; selecting an operation mode in which the position detecting means operates from a plurality of operation modes in which the position detecting means operates with different power consumptions (i.e., a position detecting apparatus which can reduce power consumption through control of optical sensors for position detection and a method for controlling the same, para. [0059]); generating, based on the detection signal, a lens position signal according to the selected operation mode; calculating a drive amount of the lens based on a target position signal indicating a target position of the lens and the lens position signal; and driving the lens based on the drive amount (see para. [0014] to [0019] and [0060]-[0061], FIG. 6). 
Yun teaches all limitations except for explicit teaching of calculating a drive amount of the lens based on a target position signal indicating a target position of the lens and the lens position signal.
	However, in a related field of endeavor Ito teaches The servo processing unit 335 controls driving of the motor 301 using a proportional integral difference (PID) servo based on the speed deviation supplied from the difference computation unit 334. In other words, the servo processing unit 335 decides a control value for changing the rotation speed of the motor 301 based on the speed deviation from the difference computation unit 334 and supplies the control value to the driver 336 (para. [0172], FIGS. 1 & 8), driving of the motor 301 is controlled by the speed servo to drive the object-side focus lens 26 (para. [0175]).
(para. [0167]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yun such that a servo processing unit (calculation unit) controls driving of the motor in turn the object-side focus lens to a target position using a proportional integral difference (PID) servo as taught by Ito, for the purpose of having an actual position of the object-side focus lens that can be detected with sufficient accuracy thus enables focusing with higher accuracy.

Regarding claim 15, Yun teaches a computer readable medium storing a program that causes a computer to perform the lens drive method according to claim 14 (para. [0063] and as set forth in claim 14 above).
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IMANISHI (US PUB 2014/0327813 A1) teaches “a lens device, a drive method, a recording medium, and an image capturing device, in an one-sided drive mode which allows the lens to move beyond a target position, and then to move in a reverse direction and stop at the target position, the control part controls the lens on the basis of the brake ON/OFF information so that when the lens is temporarily stopped, braking by the brake part is not applied, and only when the lens is stopped at a final target position, braking by the brake part is applied so that it is possible to reduce consumption of a resource (CPU power, electric power and the like) of the lens device.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 8, 2022